UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 23, 2012 Brekford Corp. (Exact name of registrant as specified in its charter) Delaware 000-52719 20-408662 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 7020 Dorsey Road, Hanover, Maryland (Address of principal executive offices) (Zip Code) (443) 557-0200 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 23, 2011, Brekford Corp. eliminated the position of director of finance and operations that was held by George Scheeler.In connection with this elimination, and in consideration of a customary release of claims by him, Mr. Scheeler will receive severance of two weeks’ pay based on his current salary level of $100,000 per year. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BREKFORD CORP. Dated:April 24, 2012 By: /s/C.B. Brechin C.B. Brechin Chief Executive Officer and Chief Financial Officer 3
